 



Exhibit 10.1
1140 Avenida Acaso, Camarillo CA 93012
Tel: (805) 389-3499 Fax: (805) 384-0963
Direct (805) 384-0106 E-mail: phil@kreido.com
Purchase Order #:          13331
Purchase Order
 

     
Company: Certified Technical Services, L.P.
  Date: May 21, 2007

     
Address (City, State and Zip):
  P.O. Box 1635, Pasadena, TX 77501 
Phone: 713477-0404
  Fax : 713-477-5813 

     
 
  E-Mail Address: mdelamore@certifiedway.com
 
  Contact Name: Mike Delamore

Delivery Date: TBD
Location (if other than above) : TBD

                                      Item                         No.   Qty  
Part No.       Description   Unit Price   Total
1
    1             Reference Proposal FB1070-A Rev 1 Attached   $ 5,890,058.00  
  $ 5,890,058.00  
 
                  Payment Schedule Attached                
 
                  Attached Kreido Purchase Terms and Conditions dated May 1,
2007 apply                
 
                  This order supersedes and replaces Interim PO 13219          
     
 
                                   
 
                                   
 
                                   
 
                  Payment Terms otherwise Net 30 days: see attached   Subtotal  
$ 5,890,058.00  
 
                      Tax        
 
                      Total   $ 5,890,058.00  

             
Accepted by:
      Date:    
 
           

     
Special Instructions:
   
 
   
 
   
 
 
   
 
 
   
 

     
Drawings Provided: (Yes/ No) If Yes, Describe:
   
 
   
 
   
 

             
Kreido Authorization:
      Date:   May 22, 2007
 
           

 

 



--------------------------------------------------------------------------------



 



PURCHASE ORDER TERMS AND CONDITIONS
KREIDO BIOFUELS INC. (“PURCHASER”) AGREES TO PURCHASE FROM SELLER THE ITEMS SET
FORTH ON THE FACE OF THIS PURCHASE ORDER UPON THE FOLLOWING TERMS AND
CONDITIONS:
1. ACCEPTANCE OF THIS PURCHASE ORDER IS LIMITED TO THE TERMS HEREOF. Changes or
cancellation of this Purchase Order may be made only by a revised order signed
by an authorized representative of Purchaser.
2. DEFINITIONS: “Seller” means the entity furnishing any goods pursuant to this
Purchase Order, including that entity’s employees, agents, subcontractors, and
parent, subsidiary and affiliated entities. “Items” means any and all goods or
materials provided by Seller pursuant to this Purchase Order.
3. PAYMENT: Purchaser’s payment obligations shall be net thirty (30) day
following its receipt of the Items or of an invoice from Seller, whichever is
later, unless specified otherwise on the lace of this Purchase Order. The price
specified in the Purchase Order includes all applicable federal, state and local
taxes (unless otherwise specified) and includes the cost of delivery of all
items to the Purchaser’s receiving dock at 1140 Avenida Acaso, Camarillo, CA
93012, freight, insurance, and cartage prepaid unless specified otherwise on the
face of this Purchase Order.
4. TIME OF DELIVERY. Time is of the essence for the performance of all of
Seller’s obligations and duties under this Purchase Order. Seller shall give
Purchaser notice of any prospective failure to ship Items in time to meet the
specified delivery. If only a portion of Items is available for shipment to meet
the specified delivery dates. Seller shall ship the available Items unless
directed by Purchaser to reschedule shipment. In that event, Seller shall pay
any additional shipping charges caused by the additional shipments. Failure by
Seller to meet specified delivery dates shall constitute a material breach of
this Purchase Order. In the event of such a breach, Purchaser may, at its
option, take one or more of the following actions: (a) extend the time for
delivery (b) cancel this Purchase Order in whole or in part, or (c) require
Seller to ship all or part of the Items by air transportation or other expedient
means acceptable to Purchaser. In the latter event, Seller shall pay for any
resulting increase in the cost of freight incurred over that which would have
been incurred by the method of transportation specified in this Purchase Order.
Seller shall also be liable to Purchaser for Purchaser’s actual and
consequential damages caused by Seller’s late delivery or short delivery of any
Items.
5. QUANTITIES: Seller shall furnish the specific quantity of the Items called
for in this Purchase Order. Except as specified elsewhere in this Purchase Order
or by prior written agreement signed by Purchaser, no variation in these
quantities shall be accepted. Purchaser may return excess quantities at Seller’s
expense.
6. PACKAGING AND SHIPPING INSTRUCTIONS. Seller shall preserve, package, handle,
and pack the Items so as to protect the Items from loss or damage, in
conformance with good commercial practice. Purchaser specifications, government
regulations, and other applicable requirements. Seller shall be responsible for
any loss or damage due to its failure to properly preserve, package, handle, or
pack the Items: Purchaser shall not be required to assert any claims for such
loss or damage against the common carrier involved. Each shipping

 

 



--------------------------------------------------------------------------------



 



container and all intermediate containers must be marked to show Purchaser’s
Purchase Order number, Purchaser’s part number, and quantity. A packing list
showing this information must be included in each shipment, and the container
that has the packing list shall be labeled on the exterior “Packing List
Enclosed.”
7. WARRANTIES. Seller warrants and certifies that: (a) the Items shall conform
to the design criteria, specifications, operational requirements, quality
requirements, drawings, samples, or other descriptions furnished or specified by
Purchaser or furnished by Seller and accepted by Purchaser: (b) all Items shall
be merchantable, of good workmanship, and free from defects: (c) unless
otherwise specified herein, all Items and the components thereof are new and
have not been previously used: (d) the Items are fit for use for their ordinary
intended purposes as well as any special purpose specified by Purchaser, (e) and
all Items and the sale thereof do not, and the use of the same for their
ordinary intended purposes as well as any special purpose specified will not
constitute infringement or contributory infringement of any patent, or
infringement of any copyright of trademark, or violation of any trade secret:
and (f) Seller has good title to the Items free from all liens, encumbrances, or
other claims against title. These warranties shall survive any inspection,
delivery, acceptance or payment by Purchaser for the Items and are in addition
to, and shall not be construed as restricting or limiting any warranties of
Seller, express or implied or that exist by operation of law. These warranties
shall be effective for a minimum of 12 months after equipment or part purchased
is put into service, or 18 months after receipt at the designated shipping
location.
8. NON-CONFORMING ITEMS. All Items shall be subject to inspection and testing by
Purchaser at Seller’s plant and at destination. Notwithstanding any test or
inspection at Seller’s plant, all Items will be subject to final acceptance at
final destination. If any Item is defective or otherwise not in conformity with
the requirements of this Purchase Order, Purchaser, at its option, may:
(i) return that Item to Seller, at Seller’s risk, for credit and Seller shall
pay Purchaser for all packing, handling and transportation expenses: or
(ii) demand that Seller pay it promptly for expenses incurred in remedying the
detective or nonconforming Items: or (iii) demand that Seller, upon notification
from Purchaser, expeditiously replace any defective or rejected Item, at
Seller’s expense. Seller agrees that it shall comply with any demand made by
Purchaser hereunder. Purchaser may offset against Seller’s account expenses
incurred to remedy any defective or rejected Item and all handling and
transportation expenses incurred with respect to those Items. Payment of any
Item shall not be deemed an acceptance of that Item or a waiver of any right to
test or inspect that Item.
9. INFRINGEMENT OF INTELLECTUAL PROPERTY. Seller shall defend, indemnity, and
hold harmless Purchaser and its affiliates, subsidiaries, assigns,
subcontractors, and customers from and against all claims, losses, demands,
fees, damages, liabilities, costs, expenses, obligations, causes of action,
suits, or injuries, of any kind or nature, arising from (i) any actual or
claimed infringement of patents, trademarks, service marks, trade secrets, mask
work rights, or copyrights with respect to Goods and Services, except to the
extent that the infringement arises solely and directly out of compliance with
Purchaser’s written specifications, or (ii) Seller’s failure to comply with the
requirements of the last sentence of this paragraph. Without limiting the
generality of the foregoing, if the use by Purchaser or its affiliates,
subsidiaries, assigns, subcontractors, or customers of any Item is enjoined
(“Infringing Product”), Seller shall at its expense use its best efforts to
procure the right to continue using the Infringing Product If Seller is unable
to do so, Seller shall at its expense (i) replace the

 

 



--------------------------------------------------------------------------------



 



Infringing Product with a non-infringing product, (ii) modify the Infringing
Product to be non-infringing, or (iii) if unable to replace or modify the
Infringing Product, refund in full all costs paid by Purchaser for the
Infringing Product. Seller shall remove from all items rejected, returned or not
purchased by Purchaser. Purchaser’s name and any of Purchaser’s trademarks,
tradenames, insignia, part numbers, symbols, or decorative designs, prior to any
other sale, use, or disposition of such Items by Seller.
10. PURCHASER’S PROPERTY. Any and all technical information or data, ideas,
designs, sketches, drawings, blueprints, patterns, dies, models, molds, tools,
jogs, fixtures, plates, cuts, special appliances and materials furnished or paid
for by Purchaser, or developed by Seller, in connection with this Purchase Order
(“Technical Data”) shall be and remain the property of the Purchaser. Purchaser
shall have the right to enter Seller’s premises and remove such Technical Data
at any time without being guilty of trespass or liable for damages or expenses
of any kind. All such Technical Data shall be used only in performance of work
under this Purchase Order, unless Purchaser consents otherwise in writing.
Seller shall prominently mark all Technical Data as property of Purchaser.
Seller shall also mark all Technical Data with corresponding drawing number.
Seller shall similarly list all Technical Data on invoices, and they shall be at
Seller’s risk and shall be replaced by Seller if lost, damaged, or destroyed.
They shall be maintained in good condition, at Seller’s expense, and kept
insured by Seller, with loss payable to Purchaser. Sell shall, without
limitation as to time, indemnify and save Purchaser harmless from all claims
which may be asserted against said property, including, without limitation,
mechanic’s liens or claims arising under Workmen’s Compensation or occupational
injury laws, and from all claims from injury to persons or property arising out
of or related to such items or their performance under this Purchase Order. All
information disclosed to Seller by Purchaser shall be deemed proprietary and
will be protected by Seller in the same manner Seller protects its own
proprietary information.
11. DATA — WITHHOLDING OF PAYMENT. If Technical Data (as defined previously in
this Purchase Order) or any part thereof, is not delivered within the time
specified in this Purchase Order or is deficient (including having restrictive
markings not specifically authorized by the Purchase Order). Purchaser may,
until such Technical Data is delivered or deficiencies are corrected, withhold
payment to the Seller. Additionally, Seller will return all drawings, prints,
etc., that our ownership of Purchaser, Manuals — Seller shall furnish three
(3) copies of parts, lists, descriptive literature, cross-section drawings,
exchanger gasket drawings, operating and maintenance manuals, data sheets, and
recommended spare parts list, including individual parts cost, material
identification, and delivery time. This information should be supplied within 30
days after placement of the order. If the Seller furnishes parts by another
manufacturer, the original manufacturer’s part identification, and related
manuals, as well as the Sellers identification, should be shown.
12. ASSIGNMENT: Seller shall not delegate any duties, nor assign any rights or
claims under this Purchase Order, or for breach thereof, without the prior
written consent of Purchaser, and any attempted delegation or assignment shall
be void. Ali claims for monies due or to become due from Purchaser shall be
subject to deduction by Purchaser for any setoff or counterclaim arising out of
this or any other of Purchaser’s orders with Seller, whether the setoff or
counterclaim arose before or after any attempted assignment by Seller.
13. LEGAL COMPLIANCE: Seller at all times shall comply with all applicable
federal, state, municipal and local laws, orders and regulations relating in any
way to the production, manufacture, sale and delivery of the Items, including
but not limited to those affecting or limiting prices, production purchase, sale
and use of materials.

 

 



--------------------------------------------------------------------------------



 



14. CONFIDENTIAL INFORMATION: Any knowledge or information that Seller may
disclose to Purchaser shall not be deemed to be confidential or proprietary
information and is acquired by Purchaser free from any restriction as part of
the consideration for this Purchase Order. Except as required by the express
terms of this Purchase Order, Seller shall not use or disclose any confidential
information of Purchaser that is obtained from Purchaser or otherwise prepared
or discovered “Confidential information” includes, without limitation, Technical
Data (as curlier defined), all information designated by Purchaser as
confidential, all information or data concerning Purchaser’s products (including
the discovery, invention, research, improvement. development, manufacture or
sale thereof) or general business operations (including costs. forecasts,
profits, pricing methods, and processes), information obtained through access to
any information systems (e.g. computers, networks, voice mail. etc.) and any
information which, if not otherwise described above, is of such a nature that a
reasonable person would believe it to be confidential. Any knowledge,
specifications, drawings, blueprints, samples, models, or information that
Purchaser discloses to Seller is also deemed confidential, proprietary
information of Purchaser. Material made in accordance with Purchaser’s
specifications and drawings, and any other information (including denial or
confirmation) relative to the Items or to this Purchase Order, shall not be
furnished or quoted to any person or entity without Purchaser’s prior written
consent. All spoiled or defective materials or products which contain any
confidential information, trade secret or patented device shall be subject to
disposition by Purchaser and returned to Purchaser upon demand. Seller shall
deliver to Purchaser, at Sellers expense, any and all Confidential Information
at the earlier of the termination of this Purchase Order or when Seller no
longer has any need or use of the Confidential Information in order to
accomplish its duties under this Purchase Order.
15. PROOF OF PAYMENT: Seller shall furnish affidavits and instruments certifying
that payment has been made for all labor materials and services furnished by
outside providers used in the performance or tiling of this Purchase Order, as
well as all releases and indemnities required at the time for payment, and
written guaranties with respect to the labor, materials and services supplied by
Seller. These documents shall be in such form and substance as may be required
by or from Purchaser.
16. ACCEPTANCE: By Seller’s signature on the front of this Purchase Order,
Seller signifies its acceptance of this Purchase order and its agreement to
comply fully with these terms and conditions. NONE OF SELLERS TERMS AND
CONDITIONS CONTAINED ANY QUOTATION, ACKNOWLEDMENT, INVOICE, OR INSTRUMENT
ACKNOWLEDGING ITS ACCEPTANCE OF THIS PURCHASE ORDER SHALL APPLY. Seller may not
ship under reservation.
17. MODIFICATIONS: This Purchase Order constitutes the complete and exclusive
agreement between Purchaser and Seller relating to the subject matter of this
Purchase Order and supersedes and replaces all other agreements, understandings,
representations, and promises. There can be no modification, amendment or
recession of this Purchase Order without the written agreement of Purchaser and
Seller. Purchaser reserves the right and Seller agrees to accept reasonable
changes to this Purchase Order, including but not limited to changes as to
quantities, packing, testing, destinations, specifications, designs and delivery
schedules but those changes will be authorized only by Purchaser in writing.
Nothing by Purchaser shall be deemed

 

 



--------------------------------------------------------------------------------



 



to be a waiver of any provision of this Purchase Order unless such waiver is in
writing. Furthermore, no waiver by Purchaser of any breach of this Purchase
Order by Seller or of any other matter shall constitute a waiver of any other
branch or of any other matter.
18. TERMINATION FOR CONVENIENCE:
a. The Purchaser may terminate the performance of work under this Purchase Order
in whole, or from time to time in part, whenever the Purchaser shall determine
that such termination is in the best interest of the Purchaser. Any such
termination shall be effected by delivery to the Seller of a Notice or
Termination specifying the extent to which performance of work under the
Purchase Order is terminated and the date upon which such termination becomes
effective.
b. After receipt of a Notice of Termination and except as otherwise directed by
the Purchaser, theSeller shall:
1) Stop work under the Purchase Order on the date and to the extent specified in
the Notice of Termination:
2) Place no further orders or subcontracts for materials, services or
facilities, except as may be necessary for completion of such portion of the
work under the Purchase Order as is not terminated:
3) Terminate all orders and subcontracts to the extent that they relate to the
performance of work terminated by the Notice of Termination.
4) Assign to Purchaser in the manner at the times and to the extent directed by
the Purchaser, all of the rights, title, and interest of the Seller under the
orders and subcontracts so terminated. In which case Purchaser shall have the
right, in its discretion, to settle or pay any or all claims arising out of the
termination of such orders and subcontracts:
5) Settle all outstanding liabilities and claims arising out of such termination
of orders and subcontract with the approval or ratification of The Purchaser, to
the extent he may require which approval or ratification shall be final for all
the purposes of this Clause:
6) Transfer title and deliver to Purchaser, in the manner, at the times and to
the extent, if any directed by the Purchaser (A) the fabricated or unfabricated
parts, work in process, completed work, supplies and other material produced as
part of or acquired in connection with the performance of the work terminated by
the notice of Termination, and (B] the completed or partially completed plans,
drawings, information, and other property which, if the Purchase Order had been
completed, would have been required to be furnished to Purchaser:

 

 



--------------------------------------------------------------------------------



 



7) Use his best efforts to sell, in the manner, at The times to the extent, and
at the price or prices directed or authorized by the Purchaser, any property of
the types referred to in 6) above: provided however, that the Seller (A) shall
not be required to extend credit -co any purchasers and (B) may acquire any such
property under the conditions prescribed by and at a price or prices approved by
the Purchaser: and provided further that the proceeds of any such transfer of
disposition shall be applied in reduction of any payments to be made by
Purchaser to the Seller under this Purchase Order or shall otherwise be credited
to the price or cost of the work covered by the Purchase Order or paid in such
other manner as the Purchaser may direct;
8) Complete performance of such part of the work as shall not have been
terminated by the Notice of Termination; and
9) Take such action as may be necessary, or as the Purchaser may direct. for the
protection and preservation of the property related to this Purchase Order which
is in the possession of the Seller and in which Purchaser has or may acquire an
interest. The Seller shall submit to the Purchaser a list certified as to
quantity and quality of any or all items of termination inventory riot
previously disposed of exclusive of items the disposition of which has been
directed or authorized by the Purchaser, and may request Purchaser to remove
such items or enter into a storage agreement covering them. Not later than
fifteen (15) days thereafter. Purchaser will accept title to such items and
remove them or enter into a storage agreement covering the same. Not later than
fifteen (15) days thereafter, Purchaser will accept title to such items and
remove them or enter into a storage agreement covering the same: provided that
the list submitted shall be Subject to verification by the Purchaser upon
removal of the items or if the items are stored, within forty-five (45) days
from the date of submission of the list, and any necessary adjustment to correct
the list as Submitted shall be made prior to final settlement
c. After receipt of a Notice of Termination, the Seller shall submit to the
Purchaser his termination claim in the form and with certification prescribed by
the Purchaser. Such claim shall be submitted promptly but in no event not later
than thirty (30) days from the effective date of termination.
d. Subject to the provisions of subparagraph c., the Seller and the Purchaser
may agree upon the whole or any part of the amount or amounts to be paid to the
Seller by reason of the total of partial termination of work pursuant to this
Clause, which amount or amounts may include a reasonable allowance for profit on
work done but not including any anticipated profits: provided that such agreed
amount or amounts exclusive of settlement costs, shall not exceed that total
contract price as reduced by the amount of payments otherwise made and as
further reduced by the Purchase Order price of work not terminated. The Purchase
Order shall be amended accordingly and the Seller shall be paid the agreed
amount.
e. IN NO EVENT SHALL PURCHASER BE LIABLE FOR ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR COSTS OF ANY KIND, NO MATTER HOW THEY ARE CAUSED. NOR
IS PURCHASER

 

 



--------------------------------------------------------------------------------



 



LIABLE FOR ANY DAMAGES OR LIABILITIES IN EXCESS OF THE PRICE OF ANY SINGLE
COMPONENT, WHICH IS THE SUBJECT OF ANY CLAIM, OR THE AMOUNT OF THIS AGREEMENT,
WHICHEVER IS LESS.
19. GOVERNING LAW. “This contract is made in Ventura County. California and
shall be construed in accordance with and governed by the laws of the State of
California. In the event of any lawsuit or arbitration to enforce, interpret, or
relating to this Purchase Order. Seller consents to personal jurisdiction in
California, and the parties agree that venue of any such proceeding shall be in
Ventura County, California and expressly waive any right which they might have
for venue and jurisdiction to lie elsewhere.
20. BREACH AND REMEDIES. If Seller breaches any provision of this Order,
Purchaser may except as otherwise prohibited by United States Bankruptcy laws,
terminate the whole or any part of this Purchase Order, unless Seller cures the
breach within ten work days after receipt of Purchaser’s notice of breach. For
purposes of this section, the term “breach” shall include without limitation,
any (i) proceeding whether voluntary or involuntary, in bankruptcy or insolvency
by or against Seller, (ii) appointment, with or without Seller’s consent, of a
receiver or an assignee for the benefit of creditors, (iii) failure to provide
Purchaser upon request. with reasonable assurances of performance, (iv) Seller’s
failure to deliver any Item as scheduled, (v) Seller’s failure to replace or
correct a defective Item in accordance with the terms hereof, or (vi) any other
failure by Seller to comply with any term or condition of this Purchase Order.
In the event that Purchaser terminates this Purchase Order in whole or in part
as provided in this section. Purchaser may procure, upon such terms and in such
manner as Purchaser reasonably deems appropriate, products similar to the Items.
Seller shall reimburse Purchaser upon demand for all additional costs incurred
by Purchaser in purchasing such similar products. Any remedies specified in this
Purchase Order are cumulative and additional to any other remedies provided in
law or equity. HOWEVER, IN NO EVENT SHALL PURCHASER BE LIABLE TO SELLER FOR
INCIDENTAL OR CONSEQUENTIAL DAMAGES. All of the terms of this Purchase Order are
material terms and no waiver of or exception to any of the terms, conditions or
provisions contained in the Purchase Order shall be valid unless specifically
agreed to in writing by Purchaser.
21. ARBITRATION. Any controversies or disputes arising out of or relating to
this Purchase Order shall be resolved by binding arbitration in accordance with
the then current Commercial Arbitration Rules of the American Arbitration
Association. The parties shall endeavor to select a mutually acceptable
arbitrator knowledgeable about issues relating to the subject matter of this
Purchase Order. In the event the parties are unable to agree to such a
selection, each party will select an arbitrator and the two arbitrators shall in
turn select a third arbitrator. The arbitration shall take place in Ventura
County, California.
All documents, materials, and information in the possession of each party that
are in any way relevant to the claims(s) or disputes) shall be made available to
the other party for review, inspection and copying no later than sixty (60) days
after the notice of arbitration is served.
The arbitrator(s) shall not have the authority, power or right to alter, change,
amend, modify, add, or subtract from any provision of this Purchase Order. The
arbitrator(s) shall have the power to issue mandatory orders, restraining
orders, and injunctions in connection with the arbitration. The award entered by
the arbitrator(s) shall be final and binding upon the parties and judgment may
be entered thereon in any court of competent jurisdiction. During the course of
any arbitration proceeding, Seller shall continue to perform its obligations to
Purchaser under this Purchase Order.

 

 



--------------------------------------------------------------------------------



 



22. SEVERABILITY. The invalidity in whole or in part of any provision of this
Purchase Order shall not affect the validity of any other provisions.
Furthermore, if a court or arbitrator finds or concludes that any provision of
this Purchase Order is invalid, then the court or arbitrator shall, to the
extent possible, enforce the provision to the maximum extent permitted by law so
as to give the maximum effect to the apparent intent of the provision.
23. ATTORNEY’S FEES AND DAMAGES. In the event that either party files suit or
initiates an arbitration to enforce or interpret this Purchase Order or any of
its provisions, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, costs, and expenses (including expert witness fees) in addition
to all other damages and remedies to which it may be entitled. However
notwithstanding anything in this Purchase Order to the contrary, Purchaser shall
not be liable to Seller for punitive, exemplary, additional, or multiplied
damages for any reason whatsoever. Seller hereby expressly waives any claim
which it might have to such damages.

 

 